Citation Nr: 1437872	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  11-17 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder with psychosis and schizophrenia.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim was previously before the Board in August 2013 when it was remanded for additional development.

In the August 2013 Board remand the Board recognized that the Veteran's appeal had been characterized as entitlement to service connection for schizophrenia also claimed as neuropsychiatric condition.  The Board noted that the United States Court of Appeals for Veterans Claims (Court) ruled that a claim for one psychiatric disorder is tantamount to a claim for all current psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, as the Veteran had been diagnosed with major depressive disorder with psychosis and schizophrenia, the Board found it necessary to recharacterized the issue as listed above.

The issue of entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

An acquired psychiatric disorder, diagnosed as major depressive disorder with psychosis and schizophrenia, was not present in service or until years thereafter and is not etiologically related to any incident of service.


CONCLUSION OF LAW

An acquired psychiatric disorder, diagnosed as major depressive disorder with psychosis and schizophrenia, was not incurred in or aggravated by active service, and was not manifest to a degree of 10 percent within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided adequate notice in a letter dated in June 2010 prior to rating decision on appeal.

The duty to assist includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  Records regarding an application for Social Security Administration (SSA) benefits have been obtained and associated with the claims file.  The appellant was afforded a VA medical examination in September 2013. 

Pursuant to the Board's August 2013 remand the additional VA treatment records were obtained and associated with the claims file and the Veteran was afforded a VA medical examination in September 2013.  The Veteran was asked in a letter dated in September 2013 to complete and return an Authorization and Consent to Release Information in regard to Dr. E.O.  The letter also informed the Veteran that he may want to obtain and send VA the information himself.  The Veteran did not respond to this request.  The duty to assist is not a one-way-street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of claimants to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383; Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, there has been substantial compliance with the Board's remand instructions.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604   (Fed. Cir. 1996) (table).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1110, and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Psychosis can be service-connected on such a basis if manifest to a degree of 10 percent or more within one year from the date of separation from service.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder.  The Veteran has reported that his condition began in 1982.

On Report of Medical History at enlistment in April 1979 the Veteran reported depression or excessive worry.  Otherwise, service treatment records do not reveal any compliant, diagnosis, or treatment for any psychiatric disorder.

An assessment of record indicates that the Veteran received psychiatric treatment since 1991 with one psychiatric hospitalization.  

A treatment record from San Juan Capestrano dated in June 2002 revealed a diagnosis of recurring major depression - psychotic traits.  A treatment record indicates that the Veteran was treated from May 2002 to July 2002 for recurring major depression with psychotic traits.  

In a private evaluation for SSA dated in September 2003 the onset of the Veteran's psychiatric disability was noted to be in April 2000.  It was noted that at the Veteran's first interview in February 2001 the Veteran indicated that he had been seen by psychologists and psychiatrists for nine or ten years.  

In November 2002 the Veteran was diagnosed with chronic paranoid schizophrenia.

A statement dated in May 2010 from San Juan Capestrano Information Management Department indicated that the files from 1988 to 2002 were not available and that starting from May 2009 the files that were not requested by the Veteran during the period of April 2009 to May 2009 were destroyed.

In a statement dated in June 2010 a private provider indicated that the Veteran was treated from April to May 2005.  The Veteran had a history of a nervous condition and had been admitted to the San Juan Capestrano Hospital of Rio Piedras with a diagnosis of recurring major depression.  He was maintained on pharmacotherapy and had received Social Security benefits since 2002.  The provider noted that the Veteran was totally disabled from performing any kind of remunerative work.

In October 2008, June 2009, September 2009 and January 2010 the Veteran was diagnosed with major depression with psychotic features and in February 2011 the Veteran was noted to be diagnosed with major depressive disorder, severe, with psychosis.  Treatment record dated since February 2011 have indicated that the Veteran was diagnosed with major depressive disorder, severe, with psychosis.

The Veteran was afforded a VA medical examination in September 2013.  The Veteran was noted to be diagnosed with depressive disorder.  He was not diagnosed with any other mental disorder.  The Veteran's military history was indicated to include no disciplinary difficulties, he was not injured, and he received an honorable discharge.  There was no significant military event reported.  Post service the Veteran worked in a supermarket and a private factory.  He retired in 2001 due to his nerves.  He reported receiving disability benefits since 2003 due to nerves.  Treatment notes were reported and the Veteran was examined.  Afterward, the examiner rendered the opinion that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that there was no record of any psychiatric complaints, psychiatric findings or treatment prior to service, no evidence of psychiatric findings or treatment during military service, and no evidence of psychiatric complaints, findings, or treatment within one year after discharge from military service.  The examiner stated that the Veteran sought psychiatric care in 2000 and identified stressors as marital problems.  

Entitlement to service connection for an acquired psychiatric disorder is not warranted.  Service treatment records do not reveal any complaint, diagnosis or treatment for any psychiatric disorder, with the exception of a Report of Medical History at enlistment wherein the Veteran reported depression and excessive worry.  Post service treatment records reveal that the Veteran has been diagnosed with major depressive disorder, severe, with psychosis.  Post service treatment records reveal a notation that the Veteran first received treatment in 1991 and had been hospitalized.  However, another evaluation indicated that the onset of the Veteran's disorder was in April 2000.  1991 is approximately nine years after the Veteran's separation from service and April 2000 is seventeen years after separation from service.  A VA medical examiner rendered the opinion that the Veteran's disability was less likely than not related to the Veteran's active service based upon a lack of any psychiatric complaint, diagnosis, or treatment during service or within one year after separation from service.  The examiner further noted that the Veteran's stressor at the time of his treatment after service was marital problems.  As the preponderance of the evidence is against a finding that the Veteran's disability first manifested within one year of separation from service and against a finding that the Veteran's disability is related to the Veteran's active service, service connection must be denied.


ORDER

Service connection for an acquired psychiatric disorder, to include major depressive disorder with psychosis and schizophrenia, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


